Citation Nr: 1743255	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-20 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES
	
1.  Entitlement to a rating in excess of 20 percent for pain and limitation of motion as residual of left knee injury. 

2.  Entitlement to a rating in excess of 10 percent prior to February 23, 2015, in excess of 20 percent from February 23, 2015, to September 7, 2016, and in excess of 30 percent thereafter for left knee instability as residual of left knee injury. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.
 
In December 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  In March 2016, the Board remanded the case for additional development and it now returns for further appellate review.

While on remand, a November 2016 rating decision increased the rating for the Veteran's for left knee instability as residual of left knee injury to 30 percent, effective September 7, 2016.  Despite the partial grant of this higher evaluation, the Veteran had not been awarded the highest possible evaluation for the entire appeal period.  Thus, as the Veteran had not indicated satisfaction with the award of the 30 percent rating, the issue remained on appeal.  A.B. v. Brown, 6 Vet. App. 35 (1993). 

The Board notes that, following the issuance of the November 2016 supplemental statement of the case, the Veteran submitted an additional VA Form 9 in December 2016 wherein he requested another Board hearing before a Veterans law Judge.  However, as noted previously, the Veteran has already been afforded a Board hearing in December 2015 before the undersigned in connection with his current claims.  Neither he nor his representative has provided good cause as to why a new hearing is needed in regard to these claims.  Furthermore, the focus of the issues on appeal have not changed or evolved nor have these claims been remanded to the Board from the United States Court of Appeals for Veterans Claims (Court) since the December 2015 Board hearing.  Moreover, there is no indication that the Veteran's earlier hearing is deficient in any manner.  Therefore, the Board denies the Veteran's request for another Board hearing on such matters.  38 U.S.C.A. 
§ 7107(b) (West 2014); Cook v. Snyder, 28 Vet. App. 330 (2017). 


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's pain and limitation of motion as residual of left knee injury has been manifested by objective evidence of arthritis with crepitation, and subjective complaints of pain, weakness, buckling, swelling, locking, with flexion limited to no more than 100 degrees and extension limited to no more than 10 degrees, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups.  

2.  Prior to February 23, 2015, the Veteran's left knee instability as residual of left knee injury had been manifested by no more than slight lateral instability. 

3.  From February 23, 2015 to September 7, 2016, the Veteran's left knee instability as residual of left knee injury had been manifested by no more than moderate lateral instability. 

4.  Since September 7, 2016, the Veteran's left knee instability as residual of left knee injury has been assigned the maximum schedular rating in contemplation of severe lateral instability. 

5.  The Veteran's left knee meniscus symptomatology of frequent episodes of joint pain is contemplated in his current ratings assigned for his pain and limitation of motion and instability of the left knee.

6.  At no time during the appeal period does the Veteran's left knee disability result in ankylosis, removal of semilunar cartilage, malunion of the tibia or fibula, or genu recurvatum.  

7.  As of September 7, 2016, but no earlier, the Veteran's pain and limitation of motion and instability of the left knee result in muscle atrophy and weakness of the left quadriceps, most nearly approximating no more than a moderate disability of Muscle Group XIV.  

8.  For the appeal period prior to April 21, 2015, the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation.

9.  Resolving all doubt in the Veteran's favor, his service-connected disabilities renders him unable to secure or follow a substantially gainful occupation as of April 21, 2015.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for pain and limitation of motion as residual of left knee injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003-5261 (2016).   

2.  The criteria for a rating in excess of 10 percent prior to February 23, 2015, in excess of 20 percent from February 23, 2015, to September 7, 2016, and in excess of 30 percent thereafter for left knee instability as residual of left knee injury have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5003-5257 (2016).

3.  As of September 7, 2016, but no earlier, the criteria for a separate 10 percent rating, but no higher, for moderate disability of the left quadriceps, Muscle Group XIV, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.21, 4.55, 4.56, 4.73, DC 5314 (2016).

4.  As of April 21, 2015, but no earlier, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.3, 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the Veteran at every stage in this case such that no prejudice results to him in the adjudication of his appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can  practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.        § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.                 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint, even in the absence of arthritis.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  In this regard, 38 C.F.R. § 4.59 requires that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158 (2016).  Further, 38 C.F.R. § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016). 

The Veteran filed a claim in September 2010 seeking an increased rating for his service-connected pain and limitation of motion as residual of left knee injury, which is currently evaluated as 20 percent disabling, and his service-connected left knee instability as residual of left knee injury, which is currently evaluated as 10 percent disabling prior to February 23, 2015, 20 percent disabling from February 23, 2015 to September 7, 2016, and 30 percent disabling thereafter. 

The appeal period before the Board begins on September 14, 2009, one year prior to the date VA received the Veteran's claim for an increased rating.  Gatson v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  The Veteran's service-connected pain and limitation of motion and left knee instability as residuals of left knee injury are currently evaluated under DCs 5003-5261 and 5003-5257, respectively. 

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  In the absence of limitation of motion, DC 5003 provides for a 10 percent rating with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating under DC 5003 requires involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations. 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, DC 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is only limited to 60 degrees.  For a 10 percent rating, flexion must be limited to 45 degrees.  For a 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating may be assigned where flexion is limited to 15 degrees.

Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees. A 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that, if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Specifically, for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable, but must at least meet the criteria for a zero-percent rating.  Id. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 2004).

The Veteran generally contends that higher ratings are warranted for his left knee disabilities.  In this regard, at the December 2015 Board hearing, he reported experiencing frequent knee pain, severe lateral instability, swelling, buckling, locking, and decreased motion.  He further reported that he was taking medication six times a day for his knee pain; used a knee brace and cane; experienced difficulty with prolonged walking; and was not working mainly due to his knee disabilities. 

The evidence referable to the Veteran's September 2010 claim for an increased rating consists of VA examination reports dated in October 2009, November 2010, December 2011, April 2015, and September 2016; his own statements, including those made at the December 2015 Board hearing; and his Social Security Administration (SSA) and VA treatment records dated throughout the appeal period.  

At the October 2009 VA examination, the Veteran reported that he used a knee brace when he walked more than one block and experienced pain and some instability; however, he did not have his brace at the time of the examination.  The Veteran further reported that every now and then he felt instability in his knee and needed his brace for stability.  He noted that he experienced pain in his knee when walking, especially going up and down stairs.  He further noted that he experienced pain in his knee when he walked more than two flights of stairs or more than a block.  The Veteran indicated that he felt that his knee was unstable.  Regarding flare-ups, he indicated that he had such only when he walked more than a block or when standing for more than 45 minutes.  Here, the Veteran reported that he treated his flare-ups by sitting down.  He occasionally took Tylenol for his pain and he denied being prescribed bedrest.  The Veteran noted that he did not use a cane, but rather a walking stick when he walked more than a block or two.  He denied using any additional assistive devices.  With respect to his employment, the Veteran reported that he was laid off from his construction job in October 2008 due to the recession.  He further reported that he was unemployed; however, when he did work, although he needed time to sit down, he could manage.  Additionally, the Veteran indicated that he was independent in his personal hygiene and activities of daily living, but tried to avoid shopping.  He further indicated that he had been alcohol free since August 2009 and had been attending Alcoholics Anonymous.  

The examiner noted that the Veteran walked with a slight limp favoring his left lower extremity as his knee was obviously unstable; could stand on his toes and heels and could squat; and had some instability in his left knee and crepitation.  The examiner further noted that the Veteran's left knee showed no significant effusion, but had slight swelling and some generalized tenderness.  The McMurray's test was negative, but the Lachman's test was positive.  Additionally, the posterior and anterior drawer test was positive.  The Veteran's cruciate ligaments were obviously unstable; his collateral ligaments seemed intact; and his quadriceps muscle strength was 5/5.  Range of motion (ROM) testing revealed no significant left knee pain with flexion to 120 degrees and extension to -2 degrees, and some instability during movements.  The Veteran's right knee showed flexion to 140 degrees and extension to 0 degrees.  The examiner reported that on three repetitions of movement, the DeLuca factors were negative bilaterally in that there was no decrease in the ROM due to pain.  There was no objective evidence of lack of endurance or incoordination.  The examiner further reported that the knee X-ray taken in October 2009 revealed degenerative arthritic changes and stable soft tissue calcification adjacent to the proximal tibia consistent with old trauma.  An impression of left knee traumatic arthritis, status post anterior cruciate and posterior cruciate ligament ruptures, and unstable knee confirmed by MRI, was noted.  The examiner opined that, although the Veteran would not be able to do a full day's work as a construction worker even with his brace due to his service-connected disabilities, he could be gainfully employed by doing other jobs using his brace.  Here, the examiner noted that the Veteran could do some construction work which would not involve going up and down stairs, lumbar lifting, etc.  The examiner further noted that the Veteran would need to take time to sit down while in between jobs; and that the Veteran understood that such jobs were difficult to come by, especially in the construction trade and with the recession. 

At the November 2010 VA examination, the Veteran reported pain on both joint lines and occasional instability as his knee sometimes seemed to give out.  He denied any stiffness, deformity, locking, effusion, swelling, heat, or redness.  The Veteran noted that he was currently taking Tramadol and Etodolac, but did not use any ice.  He further noted that he previously had a brace, but did not use it anymore; rather, he was issued a cane in September 2010.  The Veteran denied surgery, hospitalization, and inflammatory arthritic conditions.  He reported that he performed all of his normal activities of daily living.  He endorsed precipitating factors of climbing upstairs; and alleviating factors of rest.  He further reported that he had received an injection in October 2010 and that it helped.  The Mankowski pain scale was a four.  The Veteran indicated that he had been a laborer in commercial construction all of his life since he left service, but he had not worked for the previous two years. 

The examiner noted an impression of left knee mild degenerative changes; positive posterior and anterior drawer test; positive Lachman's test; and a possible ACL injury.  X-rays taken in August 2010 revealed mild medial and lateral marginal osteophyte; no significant joint space narrowing; and early degenerative changes of osteoarthritis.  The examiner noted that the Veteran walked with a cane in his right hand; inspection of his left knee in general was unremarkable; there was no ecchymosis, edema, or atrophy; and he had normal calf and thigh muscle mass.  The examiner further noted that the Veteran had mild crepitus with ROM, but it was very minimal; and he had mild medial joint line tenderness.  ROM testing of the left knee revealed flexion to 125 degrees and extension to -3 degrees.  The examiner indicated that, after three repetitive motions, there was no further loss of motion or objective signs of pain.  The examiner further indicated that the Veteran had no signs of a meniscal injury; or lateral or medial collateral instability.  The examiner reported that the additional functional impairment due to pain, repetitive use, fatigue, weakness, lack of endurance, or incoordination could not be specified as degrees without resorting to mere speculation.  

At the December 2011 VA examination, the Veteran complained of pain and swelling, and noted that his knee brace was renewed in March 2011.  He reported flare-ups of pain when walking up and down stairs, and walking more than one block. 

The examiner noted diagnoses of left knee ACL/PCL tear/rupture with instability and  left knee arthritis.  ROM testing of the left knee revealed flexion to 115 degrees and extension to 5 degrees.  Objective evidence of painful motion of flexion began at 95 degrees, and of extension began at 5 degrees.  Repetitive-use testing of the left knee indicated flexion to 115 degrees and extension to 5 degrees.  The examiner reported that the Veteran had additional limitation in ROM following repetitive-use testing, and functional loss and/or functional impairment.  Here, the examiner noted that the Veteran's left knee had less movement than normal; weakened movement; pain on movement; instability of station; atrophy of disuse; and interference with sitting, standing, and weight-bearing.  The examiner further reported that the Veteran's left knee had tenderness or pain on palpation.  Muscle strength testing of the left knee was full.  The examiner indicated positive anterior (2+) and posterior (2+) drawer tests; and medial-lateral instability (1+).  There was no objective evidence of recurrent patellar subluxation or dislocation, shin splits, stress fractures, chronic exertional compartment syndrome, or meniscal conditions.  The examiner did not note any surgical procedures or scars.  The examiner reported that the Veteran used assistive devices including a brace (regularly) and a cane (regularly) for ambulation.  Following diagnostic testing, the examiner noted that degenerative or traumatic arthritis was documented, and a 2005 MRI of the Veteran's left knee revealed ACL and PCL tears.  

The examiner reported that the Veteran's left knee conditions would impact his ability to perform any type of occupational task.  In this regard, the examiner indicated that the Veteran had previously worked in construction and he could not climb ladders or lift loads, even when wearing his brace.  The examiner further indicated that the Veteran's instability had increased since 2009, and he had not been able to work since 2008.  

At the April 2015 VA examination, the Veteran reported flare-ups, and endorsed bad swelling and feeling unstable three to four times a year for approximately a week, with 5/10 pain.  Here, with regard to functional impairment, the Veteran indicated that his flare-ups caused difficulty climbing or descending stairs, and it limited his walking distances. 

The examiner noted a diagnosis of left knee strain.  ROM testing revealed normal results for the Veteran's right knee with full flexion and extension; no pain; no evidence of pain with weight-bearing; and no objective evidence of localized tenderness or pain on palpitation, or crepitus.  Additionally, the examiner indicated that ROM testing of the left knee revealed flexion to 120 degrees and extension to 0 degrees; the ROM itself did not contribute to functional loss; there was no pain with weight-bearing; the pain on flexion and extension noted did not result in/cause functional loss; and there was no objective evidence of crepitus.  The examiner further indicated that there was objective evidence of localized tenderness or pain on palpation and such was related to the Veteran's chronic knee condition.  The examiner reported that there was no additional loss on repeat testing bilaterally.   The examiner further indicated that the Veteran was not being examined immediately after repetitive use over time or during a flare-up, and the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time or during flare-ups.  Here, with respect to the right knee, pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time or during flare-ups.  With respect to the left knee, the examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time or during flare-ups as the Veteran was not being examined after a period of repeated use over time or during a flare-up.  The examiner indicated disturbance of locomotion as a contributing factor to the Veteran's left knee disability.  

Muscle strength testing of the right knee was full.  Muscle strength of the left knee was 4/5, and such reduction was due to the Veteran's left knee disability.  There was no objective evidence of muscle atrophy or ankylosis.  The examiner noted that there was no history of recurrent subluxation, lateral instability, or recurrent effusion.  There was no joint instability of the right knee.  However, there was joint instability of the left knee, with positive anterior (2+) and posterior (2+) drawer tests; medial and lateral instability was normal.  There was no objective evidence of recurrent patellar subluxation or dislocation, shin splits, stress fractures, chronic exertional compartment syndrome, or meniscal conditions.  The examiner did not note any surgical procedures or scars.  The examiner indicated that the Veteran used assistive devices including a brace (occasionally) and a cane (regularly).  Here, the examiner reported that the Veteran wore a brace for his knee pain if he had to walk distances, but not when resting; and he used a cane regularly due to his knee condition.  Following diagnostic testing, the examiner noted that degenerative or traumatic arthritis of the left knee was documented.  The examiner further noted that the Veteran's knee condition would interfere with occupational mobility, such as standing, walking, lifting, sitting, etc. 

At the September 2016 VA examination, the Veteran reported mild to severe stabbing medial and lateral knee pain most of the time.  He further reported that he had increased pain if he walked, twisted his knee, or tried to kneel or squat.  He noted occasional swelling of his left knee, and buckling of his left knee that he described as giving way into flexion, but not side-to-side.  The Veteran further noted that he was able to walk 2-3 block slowly and climb one flight of stairs using a railing.  Additionally, the Veteran reported flare-ups, and endorsed increased pain if he worked in his garden.  Here, with regard to functional impairment, the Veteran indicated that his flare-ups caused pain and limited motion. 

The examiner noted diagnoses of left knee meniscal tear, left knee anterior cruciate ligament tear, left knee posterior cruciate ligament tear, left knee joint osteoarthritis, left knee instability, and left knee traumatic arthritis.  ROM testing of the right knee revealed flexion to 135 degrees and extension to 0 degrees, with increased limitation of motion when repeated; the ROM itself did not contribute to functional loss; no pain; no evidence of pain with weight-bearing; and no objective evidence of localized tenderness or pain on palpitation, or crepitus.  Additionally, the examiner indicated that ROM testing of the left knee revealed flexion to 110 degrees and extension to 10 degrees, with mild pain at full possible extension and moderate pain at full possible flexion; the ROM itself contributed to difficulty kneeling and negotiating stairs; evidence of pain with weight-bearing; and no objective evidence of localized tenderness or pain on palpitation, or crepitus.  The examiner reported that there was additional loss on repeat testing of the right knee with flexion to 130 degrees and extension to 0 degrees. The examiner further reported that there was no additional loss on repeat testing of the left knee.  The examiner indicated that the Veteran was not being examined immediately after repetitive use over time or during a flare-up, and the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time or during flare-ups.  Here, with respect to the right knee, pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time or during flare-ups.  With respect to the left knee, pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time; however, pain and fatigue did significantly limited functional ability with flare-ups.  The Veteran did not report an increased limitation of motion.  The examiner indicated less movement than normal due to ankylosis, adhesions, atrophy of disuse, disturbance of locomotion, limp, and limited left knee motion as contributing factors to the Veteran's left knee disability.  

Muscle strength testing of the right knee was full.  Muscle strength of the left knee was 4/5, and such reduction was due to the Veteran's left knee disability.  The examiner reported that the Veteran had muscle atrophy in his left lower extremity.  There was no objective evidence of ankylosis.  The examiner noted that there was no history of recurrent subluxation, lateral instability, or recurrent effusion.  There was no joint instability of the right knee.  However, there was joint instability of the left knee, with positive anterior (3+) and posterior (1+) drawer tests, and medial instability (2+); lateral instability was normal.  Here, the examiner reported that, although there was demonstrable medial and anteroposterior ligamentous laxity of the left knee, there was no demonstrable rotatory instability, probably due to peri-articular scarring related to post-traumatic arthritis.  There was no objective evidence of recurrent patellar subluxation or dislocation, shin splits, stress fractures, or chronic exertional compartment syndrome.  

The examiner noted that the Veteran had a meniscus condition, with the right side showing no current symptoms, and the left side showing a meniscal tear and frequent episodes of joint pain.  Here, the examiner further noted that the Veteran complained of left knee pain, and his MRI demonstrated a torn lateral meniscus, an absent anterior cruciate ligament, a partially torn posterior cruciate ligament, and arthritis of his left knee.  The examiner did not note any surgical procedures or scars.  The examiner indicated that the Veteran used assistive devices including a brace (constant) and a cane (constant).  Here, the examiner reported that the Veteran wore a brace to support his left knee and a cane to limit weight-bearing on his left.  Following diagnostic testing, the examiner noted that degenerative or traumatic arthritis of the left knee was documented.  The examiner further noted an impression of severe osteoarthritis, chronic rupture of the ACL, and degenerative tearing of the lateral meniscus.   

The examiner reported that the Veteran's left knee conditions would impact his ability to perform any type of occupational task.  In this regard, the examiner indicated that the Veteran reported that he was unable to work as a laborer or machinist due to his left knee pain when walking or standing.  The examiner opined that it was more likely than not that the progressive post-traumatic arthritis of the Veteran's left knee caused his described pain.  Furthermore, the examiner noted that, although previous examiners had indicated lateral instability of the Veteran's left knee, the current examination revealed no lateral instability or subluxation, and his current complaints of instability were the result of slight left quadriceps weakness and consequent "giving way."  The examiner further noted that the Veteran did have anterior instability related to the anterior and posterior cruciate ligament injury; however, because of peri-articular adhesions that resulted from progressive post-traumatic arthritis, he had no demonstrable rotatory instability.  The examiner reported that the combination of the Veteran's limited left knee motion and left knee pain made it difficult for him to perform activities such as yard work or find gainful employment. 

With respect to the VA examination reports dated in October 2009, November 2010, April 2015, and September 2016, the Board has considered the Court's recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016), addressing the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with ROM measurements of the opposite undamaged joint.  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

Additionally, the Board has considered the Court's recent holding in Sharp v. Shulkin, No. 16-1385, 2017 LEXIS 1266 at 11-15 (Vet. App., Sept. 6, 2017), addressing 38 C.F.R. § 4.40, which states that a VA examiner must "express an opinion on whether pain could significantly limit functional ability" and the examiner's determination in such regard "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  In this regard, the Court concluded that, when a VA examiner is asked to provide an opinion as to additional functional loss during flare-ups of a musculoskeletal disability, the examiner must obtain information from the Veteran regarding the severity, frequency, duration, characteristics, and/or functional loss related to such flare-ups.  The Court further concluded that, if the examination was not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of ROM that may be present during a flare-up.  Additionally, if the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veter), but any member of the medical community at large could not provide such an opinion without resorting to speculation.  See DeLuca, supra; see also Mitchell, supra. 

In this case, the Board finds the musculoskeletal examinations of record are adequate for rating purposes and that a higher disability rating is not warranted based on limitation of motion, even when considering the functional effects of pain, to include during flare-ups and after repetitive use.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiner.  Here, if the Veteran endorsed experiencing flare-ups during the examinations, the examiner elicited information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  Although the December 2011 VA examiner did not provide information regarding the additional loss of ROM that may be present during the Veteran's endorsed left knee flare-ups and the April 2015 VA examiner indicated that he was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability during the Veteran's endorsed left knee flare-ups as the Veteran was not being examined during a flare-up, the Veteran did not endorse flare-ups at the October 2009 and November 2010 VA examinations.  Also, at the September 2016 VA examination, the Veteran did not report an increased limitation of motion due to his endorsed flare-ups.  Additionally, the reports do not suggest that the findings on examination, in terms of ROM, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record, to include the Veteran's lay statements.  Moreover, testing against the Veteran's "undamaged" joint was performed in all, but the December 2011 VA examination.  The Board further finds that there is no reason to suspect that passive range of motion would be any less than that of active motion absent a finding of such on examination or report of such by the Veteran, neither of which is present in this case.  As such, further examination or opinion is unnecessary to decide the claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).

In addition to the VA examinations, an August 2010 VA treatment record notes that the Veteran's left knee pain was exacerbated as he had fallen an hour prior.  The Veteran denied numbness/tingling in his left leg; and reported that he previously drank alcohol for chronic pain control.  A September 2010 VA treatment record indicates the Veteran's complaint of left knee pain that becomes worse when walking.  Here, the Veteran noted that using a cane helps.  Additionally, an October 2010 VA treatment record reveals that the Veteran received a Cortisone shot in his left knee.  A July 2014 VA treatment record indicates that the Veteran's left knee had full range of motion, and no tenderness to palpitation.  An August 2014 VA treatment record notes that muscle strength of the Veteran's left knee extensors was 5/5; and left knee flexors was 4/5.  A May 2016 VA treatment record indicates that the Veteran had retired/stopped working his construction job as his left knee pain prevented him from going up stairs; he reported that his pain was stable and he had no functional limitations from his knee pain; and upon examination, he had an intact ROM.  Furthermore, an August 2016 VA treatment record reveals that the Veteran had a left knee hinged brace; walked with a very mild antalgic gait; and flexion to 100 degrees and extension to 0 degrees.  

Moreover, an August 2010 SSA record notes that the Veteran's report of his left knee giving away, which caused him to fall onto his left knee on the gravel ground. He complained of chronic constant left knee pain; and examination found mild crepitus in his left knee with no joint deformity, erythema, edema, ecchymosis, abrasion, lesions, warmth, joint laxity, or reproducible tenderness to palpitation.  A March 2011 SSA record indicates that the Veteran received a left custom ACL knee brace.  An April 2011 SSA record reveals an impairment diagnosis of severe osteoarthrosis and allied disorders (primary) and non-severe affective disorders (secondary) with a disability onset date of October 2008.  The Veteran's exertional limitations included: lift/carry 20 pounds occasionally and 10 pounds frequently; stand and/or walk for a total of 2 hours; hand-held assistive device is necessary for ambulation; sit for a total of 6 hours in an 8-hour work day; unlimited ability to push and/or pull; and postural limitations (occasional climbing ramps/stairs, balancing, stooping, kneeling, crouching; and never climbing ladders/ropes/ scaffolds or crawling).    

A. Pain and Limitation of Motion 

Upon consideration of the evidence of record and the relevant laws and regulations, the Board finds that a rating in excess of 20 percent for the Veteran's pain and limitation of motion as residual of left knee injury is not warranted.  In this regard, for the entire period, such disability is manifested by objective evidence of arthritis with crepitation, and complaints of pain, weakness, buckling, swelling, locking, with flexion limited to no more than 100 degrees and extension limited to no more than 10 degrees, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups.  In this regard, the current 20 percent rating has been assigned based on arthritis with limitation of extension.  However, absent extension limited to 20 degrees, a higher rating based on such symptomatology is not warranted.  In fact, as noted, the Veteran's extension has been limited to, at most, 10 degrees during the appeal period, which is consistent with a 10 percent, rather than the currently assigned 20 percent, rating.

Specifically, the October 2009 VA examination report noted no significant knee pain with extension that was limited to -2 degrees.  Additionally, the November 2010 VA examination reported noted extension that was limited to -3 degrees.  The December 2011 VA examination reported indicated painful extension that was limited to 5 degrees; and the April 2015 VA examination reported noted extension that was limited to 0 degrees.  The September 2016 VA examination report indicated painful extension that was limited to 10 degrees.  Moreover, an August 2016 VA treatment record revealed extension that was limited to 0 degrees. 

Furthermore, the Board finds that a separate rating for limitation of flexion of the left knee is not warranted.  In this regard, as will be discussed below, such limitation of motion does not reach even the noncompensable level that is required for a separate rating for limitation of flexion, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups.

Specifically, with regard to the Veteran's left knee flexion, the October 2009 VA examination report noted no significant knee pain with flexion that was limited to 120 degrees.  Additionally, the November 2010 VA examination report noted flexion that was limited to 125 degrees.  The December 2011 VA examination reported indicated painful flexion that was limited to 115 degrees; and the April 2015 VA examination report noted flexion that was limited to 120 degrees.  The September 2016 VA examination report indicated painful flexion that was limited to 110 degrees.  Moreover, an August 2016 VA treatment record revealed flexion that was limited to 100 degrees.  As noted above, while a separate rating for arthritis with limitation of flexion may be assigned, General Counsel held that, if the appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97.  Furthermore, VAOPGCPREC 9-98 clarified that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 need not be compensable but must at least meet the criteria for a zero-percent rating.  As discussed above, under DC 5260, a zero percent rating is warranted when flexion is limited to 60 degrees.  Thus, although the Veteran has arthritis with some limitation of flexion, he is not entitled to a separate compensable rating as his limitation of flexion does not meet the requirements for a noncompensable rating under DC 5260.  

The Board has considered the DeLuca provisions in reaching these conclusions.  In this regard, the Board acknowledges the Veteran's reports that he has functional impairment including pain, weakness, buckling, swelling, and locking.  Additionally, he reported during his October 2009 VA examination that experienced pain in his knee when walking, especially going up and down stairs.  He further reported that he experienced pain in his knee when he walked more than two flights of stairs or more than a block.  During his November 2010 VA examination, the Veteran endorsed precipitating factors of climbing up stairs.  Furthermore, during his September 2016 VA examination, he reported that he had increased pain if he walked, twisted his knee, or tried to kneel or squat.  

The Board further acknowledges the December 2011 VA examination report which noted additional limitation in ROM following repetitive-use testing, and functional loss and/or functional impairment.  Here, the examiner reported that the Veteran's left knee had less movement than normal; weakened movement; pain on movement; instability of station; atrophy of disuse; and interference with sitting, standing, and weight-bearing.  However, while the Veteran demonstrated pain in motion during the December 2011 VA examination, there was no indication that such resulted in additional functional loss, to include a greater loss of flexion or extension, as ROM testing of the left knee revealed flexion to 115 degrees and extension to 5 degrees, and repetitive-use testing of the left knee indicated the same results.  Furthermore, the Veteran's flexion was not limited to a compensable degree even with pain during such VA examination.  Additionally, while the Veteran reported pain during ROM testing at the April 2015 VA examination, the examiner noted that the Veteran's ROM itself did not contribute to functional loss; there was no pain with weight-bearing; and the pain on flexion and extension noted did not result in/cause functional loss.  Similarly, while the Veteran demonstrated mild pain at full possible extension and moderate pain at full possible flexion during the September 2016 VA examination, the examiner indicated that there was no additional loss on repeat testing of the knee.  

Moreover, during the October 2009 VA examination, the Veteran did not report pain during ROM testing, and the examiner noted that on three repetitions of movement, the DeLuca factors were negative bilaterally in that there was no decrease in the ROM due to pain.  Similarly, during the November 2010 VA examination, the Veteran did not report pain during ROM testing, and the examiner indicated that after three repetitive motions, there was no further loss of motion or objective signs of pain.  

In addition, as noted above, although the December 2011 VA examiner did not provide information regarding the additional loss of ROM that may be present during the Veteran's endorsed left knee flare-ups and the April 2015 VA examiner indicated that he was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability during the Veteran's endorsed left knee flare-ups as he was not being examined during a flare-up, he did not endorse flare-ups at the October 2009 and November 2010 VA examinations; and at the September 2016 VA examination, he did not report an increased limitation of motion due to his endorsed flare-ups.  Furthermore, during the December 2011 and April 2015 VA examinations, the Veteran described his flare-ups as  pain when walking up and down stairs, and walking, a symptom compensated by the currently assigned ratings for instability.  

Therefore, as the evidence fails to show limitation of flexion to a compensable degree, or extension limited to 20 degrees or more, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups, the Board finds that the Veteran is not entitled to a separate or higher rating based on limitation of motion.  See DeLuca, supra; Mitchell, supra.




B. Instability

As an initial matter, the Board observes that the Veteran has been assigned a 10 percent rating prior to February 23, 2015, a 20 percent rating from February 23, 2015 to September 7, 2016, and a 30 percent thereafter for left knee instability as residual of left knee injury pursuant to DC 5257.  

i. Prior to February 23, 2015 

Based on the evidence of record, for the period prior to February 23, 2015, the Board finds that the Veteran's left knee instability as residual of left knee injury had been manifested by no more than slight lateral instability.  As such, a rating in excess of 10 percent under DC 5257 for such portion of the appeal period is not warranted.  

Specifically, the October 2009 VA examination report noted the Veteran's report that he used a knee brace when he walked more than one block and experienced some instability.  The examiner noted that the Veteran had some instability in his left knee, and during ROM testing indicated that he had some instability during movements.  Additionally, the examiner reported an impression of left knee traumatic arthritis and unstable knee as confirmed by MRI.  

The November 2010 VA examination report noted the Veteran's report of occasional instability as his knee sometimes seemed to give out.  The examiner indicated that the Veteran walked with a cane in his right hand, but there was no objective evidence of lateral or medial collateral instability.  

Furthermore, the December 2011 VA examination report revealed a diagnosis of left knee ACL/PCL tear/rupture with instability; that the Veteran's knee had instability of station, and positive anterior (2+) and posterior (2+) drawer tests and medial-lateral instability (1+); that the Veteran used assistive devices including a brace (regularly) and a cane (regularly) for ambulation; and the Veteran's instability had increased since 2009.  However, there was no objective evidence of recurrent patellar subluxation or dislocation.   

The Board finds that, although the medical evidence of record demonstrated that the Veteran had some left knee lateral instability that had increased over time, none of the evidence suggested that such instability was more than slight.  In this regard, such was consistently described as "some" or "occasional" instability, and stability testing in December 2011 revealed no more than 2+ results.  As such, a higher rating of 10 percent for left knee instability as residual of left knee injury under DC 5257 is not warranted prior to February 23, 2015.   

ii. From February 23, 2015 to September 7, 2016

Based on the evidence of record, for the period from February 23, 2015 to September 7, 2016, the Board finds that the Veteran's left knee instability as residual of left knee injury had been manifested by no more than moderate lateral instability.  As such, a rating in excess of 20 percent under DC 5257 for such portion of the appeal period is not warranted.  

As an initial matter, the Board notes that, in the April 2015 rating decision that awarded an increased 20 percent rating for left knee instability, the AOJ indicated that such was awarded as of February 23, 2015, which was the date of the Veteran's claim, since the April 2015 VA examination demonstrated such an increase in the service-connected disability.  While the appeal period in fact stems from the Veteran's September 2010 claim, the fact remains that moderate lateral instability of the left knee was not shown until the April 2015 VA examination.  However, the Board will not adjust the effective date of such award to the Veteran's detriment. 

In this regard, the April 2015 VA examination report noted that there was joint instability of the knee, with positive anterior (2+) and posterior (2+) drawer tests (medial and lateral instability was normal); and the examiner indicated that the Veteran used assistive devices including a brace (occasionally) and a cane (regularly).  The examiner further indicated that there was no history of recurrent subluxation or lateral instability.  Following diagnostic testing, the examiner noted that degenerative or traumatic arthritis of the left knee was documented. 

Further, while the Veteran reported severe lateral instability at his December 2015 Board hearing, he, as a lay person, is only competent to report his current symptoms and is not competent to render a medical judgment as to the severity of the laxity of his internal knee ligaments.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions)

Furthermore, despite the Veteran's report of severe instability at his December 2015 hearing, the Board finds that his left knee instability most closely approximates the criteria for moderate lateral instability based on the April 2015 VA examination report reflecting an increase in the severity of such disability based on objective testing of his ligaments.  However, the medical evidence of record does not suggest that that the Veteran's instability was more than moderate.  As such, a higher rating of 20 percent for left knee instability as residual of left knee injury pursuant to DC 5257 is not warranted from February 23, 2015 to September 7, 2016.  

iii. Since September 7, 2016 

Since September 7, 2016, the Board observes that the Veteran is in receipt of a30 percent rating for left knee instability as residual of left knee injury, which is the maximum rating available under DC 5257 and is commensurate with severe recurrent subluxation or lateral instability.  A higher rating is not possible under this DC.  

Notably, with regard to the Veteran's left knee instability, the September 2016 VA examination reported indicated the Veteran's report of buckling of his left knee that he described as giving way into flexion, but not side-to-side.  The examiner noted a diagnosis of knee instability; and that there were joint instability of the knee, with positive anterior (3+) and posterior (1+) drawer tests, and medial instability (2+) (lateral instability was normal).  The examiner further noted that the Veteran used assistive devices including a brace (constant) and a cane (constant).  The examiner reported that the Veteran's current examination revealed no lateral instability or subluxation, and his current complaints of instability were the result of slight left quadriceps weakness and consequent "giving way."  The examiner further reported that the Veteran did have anterior instability related to the anterior and posterior cruciate ligament injury; however, because of peri-articular adhesions that resulted from progressive post-traumatic arthritis, he had no demonstrable rotatory instability.  

The Board finds that the Veteran's left knee instability most closely approximates the criteria for severe lateral instability based on the September 2016 VA examiner's diagnosis of left knee instability and an increased anterior drawer testing finding (3+).  As such, the currently assigned maximum 30 percent rating for left knee instability as residual of left knee injury pursuant to DC 5257 is warranted since September 7, 2016.  

C.  Other Considerations 

The Board has also considered whether the Veteran is entitled to any additional separate ratings for his left knee disorders.  

In this regard, MRIs from 2016 reflect degenerative tearing of the body and anterior horn of the lateral meniscus of the left knee.  As such, the Board has considered the propriety of assigned a separate rating under DC 5258 or 5259.

As an initial matter, as the Veteran has not had surgery on his left knee meniscus, DC 5259, pertaining to the removal of semilunar cartilage, is not for consideration.  However, the Board has considered whether the Veteran is entitled to a separate rating under DC 5258, which provides a 20 percent rating for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  In this regard, the only symptom noted to be associated with such tear is frequent episodes of joint pain as documented by the September 2016 VA examiner.  

In this regard, the Board finds that, to assign a separate rating under DC 5258 would be tantamount to pyramiding as the Veteran would be compensated twice for the same symptomatology.  See 38 C.F.R. § 4.14; Esteban, supra.  Specifically, the Veteran's left knee meniscus symptomatology of frequent episodes of joint pain is contemplated in his current ratings assigned for his pain and limitation of motion and instability of the left knee.  Furthermore, insofar as pain may limit the Veteran's range of knee motion pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, the Veteran has already been assigned a 20 percent rating based on such loss of range of motion.  The Board notes that no other symptoms, to include meniscal dislocation, frequent episodes of joint locking, and frequent episodes of joint effusion, were noted to be caused by the meniscal condition.  Consequently, the Veteran's left knee meniscal symptomatology that is already contemplated in his currently assigned ratings based on limitation of motion and instability. Therefore, the Board finds that a separate rating under DC 5258 is not warranted. 

The Board has also considered the applicability of other potential diagnostic codes referable to the evaluation of knee disabilities.  However, as the evidence of record fails to demonstrate ankylosis, impairment of the tibia or fibula, or genu recurvatum in the right knee, the Veteran is not entitled to a higher or separate ratings under 5256, 5262, or 5263, respectively.

Additionally, as the Veteran has demonstrated decreased muscle strength of the left quadriceps, ultimately resulting in atrophy, during the course of the appeal, the Board has considered whether a separate rating under a Muscle Group DC is warranted.  Specifically, under DCs 5301 through 5323, disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d).

Diagnostic Code 5314 contemplates functions affected by the muscles involved in muscle group XIV, to include extension of knee; simultaneous flexion of hip and flexion of knee; tension of fascia lata and iliotibial (Maissiat's) band, acting with Muscle Group XVII in postural support of body; and acting with hamstrings in synchronizing hip and knee; anterior thigh group; sartorius; rectus femoris; vastus extemus; vastus intermedius; vastus internus; and tensor vaginae femoris.  A noncompensable rating is warranted for slight muscle injury.  A 10 percent rating is warranted for moderate muscle injury.  A 30 percent rating is warranted for moderately severe muscle injury.  A 40 percent rating is warranted for severe muscle injury.  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and  uncertainty of movement. 38 C.F.R. § 4.56(c).

A slight disability of muscles comprises simple wound of muscle without debridement or infection.  Objective findings include minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

A moderate muscle disability comprises a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  Objective findings should include entrance and (if present) exit scars; small or linear, indicating short track of missile through muscle tissue; some loss of deep fascia or muscle substance or impairment of muscle tonus; and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe muscle disability comprises a through-and-through or deep open penetrating wound by a small high-velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There should be a history of hospitalization for a prolonged period for treatment of the wound, with a record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating track of missile through one or more muscle groups; and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A severe muscle disability contemplates through-and-through or deep penetrating wounds due to high-velocity missile, or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. There should be a history of hospitalization for a prolonged period for treatment of the wound, with consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpable loss of deep fascia or muscle substance, or soft flabby muscles in wound area; and abnormal muscle swelling and hardening in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56(d)(4).

The Board finds, that beginning September 7, 2016, but no earlier, a separate 10 percent rating, but no higher, under DC 5314 are warranted for the Veteran's muscle atrophy of his left quadriceps.  38 C.F.R. §§ 4.56, 4.73; DC 5314.  In this regard, at the October 2009 VA examination, the Veteran had 5/5 muscle strength of the quadriceps and, at the November 2010 VA examination, there was no atrophy noted, and he had normal calf and thigh muscle mass.  In December 2011, the VA examiner observed that muscle strength testing revealed full strength.  However, in August 2014, it was noted that muscle strength of the Veteran's left knee extensors was 5/5; and left knee flexors was 4/5.  Also, in April 2015, a VA examination revealed that muscle strength of the left knee was 4/5, and such reduction was due to the Veteran's left knee disability.  However, there was no objective evidence of muscle atrophy.  Finally, at the September 2016 VA examination, it was noted that muscle strength of the Veteran's left knee extensors was 5/5 and left knee flexors was 4/5, which was noted to be due to his service-connected disability.  Further, the examiner found that the Veteran had muscle atrophy of the left thigh due to his left knee disability as a result of disuse, which resulted in a 4.5 centimeter difference in the size of his thigh muscle from the right side.  As the objective findings beginning September 7, 2016, reflect muscle impairment of the left quadriceps manifested by atrophy and weakness, without more severe symptomatology indicative of a moderately severe or severe muscle injury, the Board finds that such condition most nearly approximates no more than a moderate disability of Muscle Group XIV as contemplated by DC 5314.  38 C.F.R. §§ 4.56, 4.73; DC 5314.  

In making its determination in this case, the Board acknowledges the Veteran's belief that his left knee symptoms are more severe than the current disability ratings reflect.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the rating schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  See Woehlaert, supra.  The Board finds the medical evidence in which professionals with medical expertise examined the Veteran, acknowledged his reported symptoms, and described the manifestations of such disabilities in light of the rating criteria to be more persuasive than his own reports regarding the severity of such conditions.

The Board notes that the Veteran takes medication for his residuals of left knee injury symptomatology.  However, the Board has not denied his claims for higher evaluations based on any relief provided by such medication.  Even excluding any ameliorative effects of the Veteran's medication, the Board still concludes that the Veteran's symptoms do not more nearly approximate those described encompassed by higher or separate ratings.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (when a Diagnostic Code is silent as to the effects of medication, VA may not deny entitlement to a higher disability rating based on the relief provided by medication). 

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected pain and limitation of motion as residual of left knee injury; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under Section 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria is reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, supra. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left knee disabilities with the established criterias found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each disability is currently evaluated.  In this regard, the rating criterias reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Here, his symptoms, to include pain, stiffness, weakness, crepitation, swelling, buckling, decreased motion, difficulty standing or walking for prolonged periods due to pain; instability; and muscle atrophy are specifically contemplated in the rating criterias.  Furthermore, to the extent that such difficulty arises from the Veteran's service-connected left knee disabilities, such is contemplated by the 20 percent rating assigned for his pain and limitation of motion as residual of left knee injury; the staged ratings assigned for his left knee instability as residual of left knee injury; and the separate rating assigned for a moderate muscle injury as of September 7, 2016.  Therefore, there are no additional symptoms of the Veteran's service-connected left knee disabilities that are not contemplated by the rating schedule to warrant an extra-schedular rating. 

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criterias for the Veteran's left knee disabilities.  Indeed, his knee disorders require application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R.         § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R.        § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  As such, in the instant case, the Veteran's current ratings contemplate his functional loss as a result of his left knee symptomatology.  Thus, the assigned schedular evaluation is, therefore, adequate. 

Regarding his use of a knee brace and cane, the Board has considered whether the Veteran's use of such devices warrants extra-schedular consideration.  While the use of an assistive device, such as a brace and cane, is not specifically listed in the rating criteria for evaluating knee disabilities, assistive devices are provided to alleviate the presence of symptoms and/or functional limitations caused by an individual's disability.  For instance, a cane is provided to normalize an abnormal gait pattern that may be limited by pain, weakness, or decreased endurance.  The symptoms that necessitate use of an assistive device are fully contemplated by the rating criterias and associated regulations, and the use of such assistive devices directly addresses a veteran's functional limitations.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board has fully considered the regular use of assistive devices in the Veteran's case as it relates to the symptomatology and functional independence associated with his left knee disorders, but finds that the use of such devices does not create an exceptional disability picture such that the rating criteria is inadequate.

The Board notes that,  pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Id., citing Thun, supra; Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criterias reasonably describe the Veteran's disability levels and symptomatologies associated with his service-connected left knee disabilities.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In sum, the Board finds that, as of September 7, 2016, a separate 10 percent rating is warranted for moderate disability of the left quadriceps, Muscle Group XIV.  However, in denying higher or separate ratings for the Veteran's residuals of his left knee injury, the Board finds that the preponderance of the evidence is against such claims.  Therefore, the benefit of the doubt doctrine is not applicable, and the Veteran's claims for increased ratings are otherwise denied.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7. 

III.  TDIU Claim

In its March 2016 remand, the Board found that a claim for a TDIU had been raised in connection with the Veteran's September 2010 claim for increased ratings for his left knee disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, in written correspondences throughout the appeal period and during his December 2015 Board hearing, the Veteran alleged that he had worked in construction for over 25 years; however, lost his job due to the poor economy and his knee problems, and was awarded SSA disability benefits, in part, due to such service-connected disability.  The Veteran further indicated that he did not believe that he could return to work, if it were available, due to his physical condition.  

Total disability ratings for compensation may be assigned, in circumstances where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  

In the instant case, the Veteran has the following service-connected disabilities: major depressive disorder with secondary alcohol abuse in sustained full remission; pain and limitation of motion as residual of left knee injury; left knee instability as residual of left knee injury; and, by virtue of this decision, moderate disability of the left quadriceps, Muscle Group XIV, as of September 7, 2016.  Further, as such disabilities result from a common etiology, i.e., the Veteran's in-service left knee injury, he has met the schedular requirements for consideration of a TDIU as of January 12, 2012, at which time such disabilities resulted in a combined disability rating of 60 percent.  However, while the Veteran did not meet the threshold schedular requirement for a TDIU for the appeal period prior to January 12, 2012, a total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.15(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

Turning to his educational and work experience, the evidence of record indicates that the Veteran has a high school education.  Regarding his work history, his testimony at the December 2015 Board hearing and the record suggest that he lasted worked in October 2008 as a laborer.  Additionally, for 25 years, he worked as a machinist and, since approximately 1992, he worked as a laborer in the construction field.  The Veteran alleges that such positions required a level of physical activity and endurance he can no longer perform due to his left knee disabilities.  

As an initial matter, the Board finds that the Veteran's service-connected major depressive disorder with secondary alcohol abuse in sustained full remission only minimally impacts his occupational functioning.  Specifically, at a September 2012 VA examination, the examiner that the Veteran exhibited occupational and social impairment with reduced reliability and productivity.  Furthermore, in April 2015, a VA examiner reported that the Veteran exhibited occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran further reported that his mood did not interfere with his ability to work while he was on the job; and denied missing work for mental health reasons. 

With respect to the impact the Veteran's left knee disability had on his ability to secure or follow a substantially gainful occupation, the October 2009 VA examiner noted that the Veteran could do some construction work that would not involve going up and down stairs, lumbar lifting, etc.  The examiner further noted that the Veteran would need to take time to sit down while in between jobs; and that the Veteran understood that such jobs were difficult to come by, especially in the construction trade and with the recession.  The December 2011 VA examiner reported that the Veteran's left knee conditions would impact his ability to perform any type of occupational task.  In this regard, the examiner reported that the Veteran had previously worked in construction and he could not climb ladders or lift loads, even when wearing his brace.  However, in conflict with such finding, contemporaneous SSA records dated in 2011 reflect that the Veteran was capable of some manual labor, with the following exertional limitations included: lift/carry 20 pounds occasionally and 10 pounds frequently; stand and/or walk for a total of 2 hours; hand-held assistive device is necessary for ambulation; sit for a total of 6 hours in an 8-hour work day; unlimited ability to push and/or pull; and postural limitations (occasional climbing ramps/stairs, balancing, stooping, kneeling, crouching; and never climbing ladders/ropes/scaffolds or crawling).  

At the April 2015 VA examination, which revealed an increase in the severity of the Veteran's left knee lateral instability, it was determined that the Veteran's knee condition would interfere with occupational mobility, such as standing, walking, lifting, sitting, etc.  Furthermore, the September 2016 VA examiner indicated that the combination of the Veteran's limited left knee motion and left knee pain made it difficult for him to perform activities such as yard work or find gainful employment.  In this regard, while the April 2015 and September 2016 VA examiners did not find that the Veteran was rendered unemployable, evidence of record establishes that the Veteran does not have the skill or expertise to perform sedentary work.  In this regard, he has no computer training and has never held a position in an office setting.  Additionally, the April 2015 and September 2016 VA examiners indicated that the Veteran's service-connected left knee disabilities would prevent him from performing the only type of work he has ever done, i.e., physical labor.  

In this regard, the Board finds the opinions of the April 2015 and September 2016 VA examiners to be highly probative as the examiners considered the full evidence of record, including lay statements, and clearly articulated how the Veteran's left knee disabilities would hinder physical employment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Consequently, the Board finds that the evidence, as described and discussed above, clearly shows that the Veteran is not able to maintain the type of employment he is experienced in due to his service-connected left knee disabilities as of April 21, 2015, the date of the VA examination reflecting an increase in his left knee instability and the resulting determination that his left knee disabilities would interfere with occupational mobility, such as standing, walking, lifting, sitting, etc, a determination confirmed by the September 2016 VA examiner.  

The Board has considered whether the Veteran was rendered unemployable due to his service-connected disabilities prior to April 21, 2015.  In this regard, prior to January 12, 2012, the Veteran did not meet the schedular criteria for award of a TDIU under § 4.15(a).  However, as noted, a total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.15(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  In the instant case, the evidence of record does not suggest that the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities prior to April 21, 2015.  Here, the evidence of record suggests that the Veteran's left knee instability had not worsened (to the point of his continuous falling and use of assistive devices) until his April 2015 VA examination, which revealed moderate lateral instability and the examiner's report that the Veteran's  knee condition would interfere with occupational mobility, such as standing, walking, lifting, sitting, etc.  Additionally, the October 2009 and December 2011 VA examiners noted that the Veteran could do some construction work which would not involve going up and down stairs, lumbar lifting, or climbing ladders.  Under such circumstances, the Board finds that a TDIU, or referral for extra-schedular consideration for a TDIU, prior to April 21, 2015, is not warranted.

Based on the analysis above, the Board finds that the evidence of record establishes that the Veteran's service-connected disabilities prevented him from securing or following substantially gainful employment as of April 21, 2015.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  Therefore, as of such date, but no earlier, a TDIU is warranted.


ORDER

A rating in excess of 20 percent for pain and limitation of motion as residual of left knee injury is denied. 

A rating in excess of 10 percent prior to February 23, 2015, in excess of 20 percent from February 23, 2015, to September 7, 2016, and in excess of 30 percent thereafter for left knee instability as residual of left knee injury is denied. 

As of September 7, 2016, but no earlier, the criteria for a separate 10 percent rating, but no higher, for moderate disability of the left quadriceps, Muscle Group XIV, is granted, subject to the laws and regulations governing payment of monetary benefits.

As of April 21, 2015, but no earlier, a TDIU is granted. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


